                                      RICHARD        H.    ROSENBERG
                                               ATTORNEY AT LAW


     217   BROADWAY                                                                             TEL:  212-586-3838
       SUITE   707                                                                              FAX:  212-962-5037
NEW YORK, NEW YORK     10007                                                                  richrosenberg@msn.com




                                                                     January 28, 2020

      Hon. Ronnie i\brams
      l nitcd States District Court
      l ·. S. Courthouse
      .H) Foley Square
      ~ew York. New York 10007

                                    Re: llnit<.:d States v. Richard Williams
                                                  13 Cr. 487 (RA)

      Dear Judge Abrams:

               I write to respcctlully re4ucst an or<lcr appointing me. pursuant to the Criminal Justice
      Act. to represent defendant Richard Williams nunc pro tune to October 28, 2019 with regard to
      the violation of supervised release proceeding just concluded on .January 27. 2020. I understand
      from Tracy Miller of the SDNY C.IA oflicc that such an order is required in order to generate an
      e-\ouchcr for this case.

               Thank you for your attention to this request and continued courtesies to counsel.


                                                                     R~spcctfull~bmiued,
           APPLIC TION GRANTED
                    RDERED                                            L~1i L
                                                                     Richard H. {osenberg

        RO N(E ABRAMS. U.S.D.J.
            1,,,.z._t..--z_,o_
                                                        USDC-SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                         DOC #: _ _ _--,--::---=-r---
                                                         DATE FILED:       I / i, f / l-0 .
                                                                            I




                                                           MEMO ENDOHSED
